DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-4, 6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 9, the definition of “excess of carboxylic acid groups” is indefinite in that there is no express antecedent basis for “reactive amino groups in the composition to be polymerized”.  In this regard, it is notable that no component containing reactive amino groups is required.  Indeed, the polyamide salt is not required to be derived from a diamine, and can in fact be derived from an aminocarboxylic acid.
In claim 9, the metes and bounds of the “chain limiting agent” are indeterminate in scope.  As recited, it is unclear how the chain limiting agent distinguishes over either the polyhydric alcohol or the dicarboxylic acid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0149590 (Eroshov).
Eroshov discloses a modified polyamide obtained by polymerizing:
a polyamide salt such as nylon 66 salt (meets Applicants’ polyamide salt);
a polyhydric alcohol containing at least three hydroxyl groups such as pentaerythritol and dipentaerythritol (meets Applicants’ polyhydric alcohol) in an amount of about 0.05 wt.% to about 10 wt.%;  
a stabilizing material inclusive of hindered amines such as 4-amino-2,2,6,6-tetramethylpiperidine and hindered phenols such as 3,5-di-t-butyl-4-hydroxyphenyl-propionic acid (meets Applicants’ monoamine or monoacid chain limiting agent) in an amount of 0.05 wt.% to about 1.00 wt.%; and
at least one capping agent inclusive of diacids such as adipic acid (meets Applicants’ dicarboxylic acid), monoacids such as acetic acid and 3,5-di-t-butyl-4-hydroxyphenyl-propionic acid and monoamines such as 4-amino-2,2,6,6-tetramethylpiperidine (also meet Applicants’ chain limiting agent) 

In Table 2, Eroshov sets forth (e.g., examples 8 and 9) modified polyamides obtained by polymerizing:
nylon 66 salt (meets Applicants’ polyamide salt);
pentaerythritol (meets Applicants’ polyhydric alcohol); 
4-amino-2,2,6,6-tetramethylpiperidine alone or with 3,5-di-t-butyl-4-hydroxyphenyl-propionic acid (meets Applicants’ monoamine and monoacid chain limiting agent); and
adipic acid (meets Applicants’ dicarboxylic acid).
In essence, Eroshov differs from present claims 1, 7, 9 and 14 in that it is unclear whether the molar ratio of carboxylic acid groups to hydroxyl groups in the working examples is at least 0.3.  Eroshov discloses it is desirable to use a polyamide salt having an excess of carboxyl end groups relative to amino end groups to increase the esterification thereof with the polyhydric alcohol (e.g., [0054], [0057]).  Moreover, Eroshov teaches that the mechanical and rheological properties can be adjusted by varying the amounts of polyhydric alcohol (about 0.05 wt.% to about 10 wt.%) and capping agent (e.g., [0033], [0054], [0056-0057]).  Thus, it would have been within the purview of one having ordinary skill in the art to use the polyhydric alcohol and adipic acid in amounts falling within the scope of the present claims with the reasonable expectation of success. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a In re Aller, 105 USPQ 233.
	As to claim 2, Eroshov exemplifies nylon 66 salt.
	As to claim 3, Eroshov exemplifies dipentaerythritol.
	As to claim 4, Eroshov exemplifies adipic acid.
	As to claim 6, Eroshov discloses acetic acid as a suitable capping agent [0055].
	As to claims 8 and 13, it would be expected that a similarly-constituted and similarly-produced modified polyamide per Eroshov’s inventive disclosure would necessarily possess the same viscosity index.
	As to claim 10, Eroshov exemplifies the use of an antifoaming agent [0082].
	As to claims 11 and 12, Eroshov’s polymerization comprises heating the components at a pressure of 18 atm followed by melt-extrusion (e.g., [0082]).
Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive in overcoming the 35 USC 103 rejection over US 2009/0149590 (Eroshov).
Applicants submit that Eroshov’s examples that use a monoacid or monoamine do not meet the claimed excess.  It is within the purview of Eroshov’s inventive disclosure, however, to react the polyhydric alcohol with a  polyamide salt having an excess of carboxyl end groups relative to amino end groups (meets claimed excess carboxyl acid group amount) to increase the esterification.  Accordingly, it would have been within obvious to one having ordinary skill in the art to react a polyamide having excess carboxyl groups with varying amounts of polyhydric alcohol within the prescribed 
Applicants’ contention that the specification (Table 1) contains evidence of unexpected results having a molar ratio of 0.51 as compared to a molar ratio of 0.05 is not well taken.  That is, due to the presence of unfixed variables regarding the type of chain-limiting agent, the inventive examples with a molar ratio of 0.51 containing acetic acid as the chain-limiting agent cannot be directly compared to the comparative examples with a molar ratio of 0.05 containing 4-amino-2,2,6,6-tetramethylpiperidine and 3,5-di-t-butyl-4-hydroxyphenyl-propionic acid as the chain-limiting agent.  In this regard, it is noted that the claimed chain-limiting agent is not limited to the acetic acid used in the inventive examples, and in fact also includes the 4-amino-2,2,6,6-tetramethylpiperidine and 3,5-di-t-butyl-4-hydroxyphenyl-propionic acid materials used in the comparative examples.  Moreover, the comparison of the single molar ratio of 0.51 is inadequate to demonstrate an unobvious result critically associated with the claimed molar ratio lower limit of 0.03. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show criticality of the claimed range, In re Hill, 128 USPQ 197. 

  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765